DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/552,717 filed on August 27, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (Pub. No. US 2017/0351268 A1). 

Regarding claim 1, Anderson discloses a system for automatically adjusting a vehicle payload, comprising: an image sensor (Fig. 2, 216) mounted to capture images of a vehicle payload (¶0048-0049: camera capturing image of boxes 206, 208, 210); a cargo monitoring (¶0049-0050: When evaluating the state of the cargo within the cargo container 212, the vehicle controller 201 may compare video images of the cargo captured by cargo bay camera 216 over time); a processing device configured to determine a payload status based on the payload characteristic (¶0050: based on the sensor readings from cargo state sensor 214 and the images from cargo bay camera 216, the cargo controller 204 is able to determine that box 208 and box 210 have fallen) and to generate a correction signal if the determined payload status indicates the payload is out of specification (¶0050-0051: The vehicle controller 201 then issues instructions to cargo vehicle 202 and/or other vehicles to modify their behavior, in order to avoid any further damage to the cargo and/or to prevent such damage to other cargo as a result of falling over); and an actuator coupled to receive the correction signal from the processing device, the actuator configured to perform an action to adjust a payload characteristic in response to the correction signal (¶0051, 0053: The vehicle controller 201 then issues instructions to cargo vehicle 202 and/or other vehicles to modify their behavior…ameliorative instructions can activate a cargo repositioning mechanism 222, which is an electromechanical device that pushes box 208 back to an upright position when activated).

Regarding claim 2, Anderson discloses the system of claim 1, further comprising a motion sensor mounted to collect data regarding movement of the payload (¶0093: one or more processors receive output from cargo sensors (e.g., cargo state sensor 214 and/or cargo bay camera 216 shown in FIG. 2) on a first cargo vehicle (e.g., cargo vehicle 202… the output from the cargo sensors describes an amount of movement of cargo being transported by the first cargo vehicle, including shifting, falling over, etc.)); wherein the processor is further configured to evaluate the data collected from the motion sensor to determine whether an amount of movement of the payload is above a determined threshold (¶0094: the processor(s) determine that the cargo has shifted beyond a predetermined amount in the first cargo vehicle based on the output from the cargo sensors (e.g., the cargo has fallen over)).
Regarding claim 5, Anderson discloses the system of claim 1, wherein the processing device is further configured to determine which corrective action to implement to adjust the payload characteristic (¶0036: an analytics system, which processes such data in order to determine/recommend next actions to be taken (e.g., directing the cargo vehicle to stop, reposition the cargo, take a different route, etc.)).
Regarding claim 6, Anderson discloses the system of claim 1, wherein the processing device is further configured to generate an alert indicating that the payload is out of specification (¶0090: the output of the analytics system can determine if tolerance levels have been breached for movement of the cargo; notify the driver of the vehicle to take actions such as securing the cargo, re-routing the vehicle, or both).
Regarding claim 7, Anderson discloses the system of claim 1, wherein the processing device configured to determine a payload status based on the payload characteristic comprises a processing device located onboard the vehicle or remote to the vehicle (¶0056: on-board computer 301. ¶0068:a central controller (e.g., vehicle controller 201 shown in FIG. 2), which may be a cloud server (i.e., a real or virtual server than is available via a wide area network).
 (Fig. 2, 216, ¶0048-0049: camera capturing image of boxes 206,208, 210); receiving the captured images of the vehicle payload from the image sensor and processing the received captured images to detect a payload characteristic (¶0049-0050: When evaluating the state of the cargo within the cargo container 212, the vehicle controller 201 may compare video images of the cargo captured by cargo bay camera 216 over time); determining a payload status based on the payload characteristic (¶0050: based on the sensor readings from cargo state sensor 214 and the images from cargo bay camera 216, the cargo controller 204 is able to determine that box 208 and box 210 have fallen) and generating a correction signal if the determined payload status indicates the payload is out of specification (¶0050-0051: The vehicle controller 201 then issues instructions to cargo vehicle 202 and/or other vehicles to modify their behavior, in order to avoid any further damage to the cargo and/or to prevent such damage to other cargo as a result of falling over); and transmitting the correction signal to an actuator configured to perform an action to adjust a payload characteristic in response to the correction signal  (¶¶0051, 0053: The vehicle controller 201 then issues instructions to cargo vehicle 202 and/or other vehicles to modify their behavior…ameliorative instructions can activate a cargo repositioning mechanism 222, which is an electromechanical device that pushes box 208 back to an upright position when activated).
Regarding claim 9, Anderson discloses the method of claim 8, further comprising collecting motion data regarding movement of the payload (¶0093: one or more processors receive output from cargo sensors (e.g., cargo state sensor 214 and/or cargo bay camera 216 shown in FIG. 2) on a first cargo vehicle (e.g., cargo vehicle 202… the output from the cargo sensors describes an amount of movement of cargo being transported by the first cargo vehicle, including shifting, falling over, etc.)) and evaluating the collected motion data to determine whether an amount of movement of the payload is above a determined threshold (¶0094: the processor(s) determine that the cargo has shifted beyond a predetermined amount in the first cargo vehicle based on the output from the cargo sensors (e.g., the cargo has fallen over)).
Regarding claim 12, Anderson discloses the  method of claim 8, wherein the method further comprises determining which corrective action to implement to adjust the payload characteristic (¶0036: an analytics system, which processes such data in order to determine/recommend next actions to be taken (e.g., directing the cargo vehicle to stop, reposition the cargo, take a different route, etc.)).
Regarding claim 13, Anderson discloses the  method of claim 8, further comprising generating an alert to an operator of the vehicle indicating that the payload is out of specification (¶0090: the output of the analytics system can determine if tolerance levels have been breached for movement of the cargo; notify the driver of the vehicle to take actions such as securing the cargo, re-routing the vehicle, or both).

Regarding claim 14, Anderson discloses the  method of claim 8, wherein the operation of determining a payload status based on the payload characteristic is performed onboard the vehicle or remote to the vehicle (¶0056: on-board computer 301. ¶0068: a central controller (e.g., vehicle controller 201 shown in FIG. 2), which may be a cloud server (i.e., a real or virtual server than is available via a wide area network).
	Regarding claim 15, Anderson discloses a vehicle payload system for automatically adjusting a vehicle payload, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising receiving captured images of a vehicle payload from an image sensor mounted on the vehicle (Fig. 2, 216, ¶0048-0049: camera capturing image of boxes 206, 208, 210) and processing the received captured images to detect a payload characteristic (¶0049-0050: When evaluating the state of the cargo within the cargo container 212, the vehicle controller 201 may compare video images of the cargo captured by cargo bay camera 216 over time); determining a payload status based on the payload characteristic (¶0050: based on the sensor readings from cargo state sensor 214 and the images from cargo bay camera 216, the cargo controller 204 is able to determine that box 208 and box 210 have fallen) and generating a correction signal if the determined payload status indicates the payload is out of specification (¶0050-0051: The vehicle controller 201 then issues instructions to cargo vehicle 202 and/or other vehicles to modify their behavior, in order to avoid any further damage to the cargo and/or to prevent such damage to other cargo as a result of falling over); and transmitting the correction signal to an actuator configured to perform an action to adjust a payload characteristic in response to the correction signal (¶¶0051, 0053: The vehicle controller 201 then issues instructions to cargo vehicle 202 and/or other vehicles to modify their behavior…ameliorative instructions can activate a cargo repositioning mechanism 222, which is an electromechanical device that pushes box 208 back to an upright position when activated).
(¶0093: one or more processors receive output from cargo sensors (e.g., cargo state sensor 214 and/or cargo bay camera 216 shown in FIG. 2) on a first cargo vehicle (e.g., cargo vehicle 202)) and evaluating the collected motion data to determine whether an amount of movement of the payload is above a determined threshold ( ¶0094: the processor(s) determine that the cargo has shifted beyond a predetermined amount in the first cargo vehicle based on the output from the cargo sensors (e.g., the cargo has fallen over)).
Regarding claim 19, Anderson discloses the  payload system of claim 15, wherein the method further comprises determining which corrective action to implement to adjust the payload characteristic (¶0036: an analytics system, which processes such data in order to determine/recommend next actions to be taken (e.g., directing the cargo vehicle to stop, reposition the cargo, take a different route, etc.)).
Regarding claim 20, Anderson discloses the  payload system of claim 15, further comprising generating an alert to an operator of the vehicle indicating that the payload is out of specification (¶0090: the output of the analytics system can determine if tolerance levels have been breached for movement of the cargo; notify the driver of the vehicle to take actions such as securing the cargo, re-routing the vehicle, or both).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Pub. No. US 2017/0351268 A1) in view of Bullock (Patent No. US 10, 132, 911 B1). 

Regarding claim 3, Anderson does not explicitly disclose wherein the actuator comprises a cargo restraint device and wherein the action to adjust a payload characteristic performed by the actuator comprises adjusting the restraint device to tighten a restraint on the payload.
However, Bullock discloses wherein the actuator comprises a cargo restraint device and wherein the action to adjust a payload characteristic performed by the actuator comprises adjusting the restraint device to tighten a restraint on the payload (col. 23, lines 34-45: the strap 1010 may be wrapped around the cargo units 503 to secure the cargo units 503 to each other to keep them from undesired movement. Each strap 1010 may have a buckle element 1020 to constrain and tighten the strap 1010 or band around the cargo units 503).

Regarding claim 10, Anderson does not explicitly disclose  wherein the actuator comprises a cargo restraint device and wherein the action to adjust a payload characteristic performed by the actuator comprises adjusting the restraint device to tighten a restraint on the payload.
However, Bullock discloses wherein the actuator comprises a cargo restraint device and wherein the action to adjust a payload characteristic performed by the actuator comprises adjusting the restraint device to tighten a restraint on the payload (col. 23, lines 34-45: the strap 1010 may be wrapped around the cargo units 503 to secure the cargo units 503 to each other to keep them from undesired movement. Each strap 1010 may have a buckle element 1020 to constrain and tighten the strap 1010 or band around the cargo units 503).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson by utilizing wherein the actuator comprises a cargo restraint device and wherein the action to adjust a payload characteristic performed by the actuator comprises adjusting the restraint device to tighten a 
Regarding claim 17, Anderson does not explicitly disclose wherein the actuator comprises a cargo restraint device and wherein the action to adjust a payload characteristic performed by the actuator comprises adjusting the restraint device to tighten a restraint on the payload.
However, Bullock discloses wherein the actuator comprises a cargo restraint device and wherein the action to adjust a payload characteristic performed by the actuator comprises adjusting the restraint device to tighten a restraint on the payload  (col. 23, lines 34-45: the strap 1010 may be wrapped around the cargo units 503 to secure the cargo units 503 to each other to keep them from undesired movement. Each strap 1010 may have a buckle element 1020 to constrain and tighten the strap 1010 or band around the cargo units 503).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson by utilizing wherein the actuator comprises a cargo restraint device and wherein the action to adjust a payload characteristic performed by the actuator comprises adjusting the restraint device to tighten a restraint on the payload, as taught by Bullock, for preventing damage due to a movement within a shipping container (Bullock: col. 23, lines 27-42).  


s 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (Pub. No. US 2017/0351268 A1) in view of Sebastia (Pub. No. US 2010/0236490 A1). 

Regarding claim 4, Anderson does not explicitly disclose wherein the actuator comprises a water valve coupled to a nozzle and wherein the action to adjust a payload characteristic performed by the actuator comprises opening the water valve for a determined period of time to apply moisture to the payload.
However, Sebastia discloses wherein the actuator comprises a water valve coupled to a nozzle and wherein the action to adjust a payload characteristic performed by the actuator comprises opening the water valve for a determined period of time to apply moisture to the payload (¶0047: load compartment (2) also has sprinklers (20) connected to a water deposit that makes it possible to hydrate the load compartment during the transportation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson by utilizing wherein the actuator comprises a water valve coupled to a nozzle and wherein the action to adjust a payload characteristic performed by the actuator comprises opening the water valve for a determined period of time to apply moisture to the payload, as taught by Sebastia, in order to hydrate the load compartment during the transportation (Sebastia: ¶0018)
Regarding claim 11, Anderson does not explicitly disclose wherein the actuator comprises a water valve coupled to a nozzle and wherein the action to adjust a payload 
However, Sebastia discloses wherein the actuator comprises a water valve coupled to a nozzle and wherein the action to adjust a payload characteristic performed by the actuator comprises opening the water valve for a determined period of time to apply moisture to the payload (¶0047: load compartment (2) also has sprinklers (20) connected to a water deposit that makes it possible to hydrate the load compartment during the transportation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson by utilizing wherein the actuator comprises a water valve coupled to a nozzle and wherein the action to adjust a payload characteristic performed by the actuator comprises opening the water valve for a determined period of time to apply moisture to the payload, as taught by Sebastia, in order to hydrate the load compartment during the transportation (Sebastia: ¶0018)
Regarding claim 18, Anderson does not explicitly disclose wherein the actuator comprises a water valve coupled to a nozzle and wherein the action to adjust a payload characteristic performed by the actuator comprises opening the water valve for a determined period of time to apply moisture to the payload.
However, Sebastia discloses wherein the actuator comprises a water valve coupled to a nozzle and wherein the action to adjust a payload characteristic performed by the actuator comprises opening the water valve for a determined period of time to apply moisture to the (¶0047: load compartment (2) also has sprinklers (20) connected to a water deposit that makes it possible to hydrate the load compartment during the transportation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anderson by utilizing wherein the actuator comprises a water valve coupled to a nozzle and wherein the action to adjust a payload characteristic performed by the actuator comprises opening the water valve for a determined period of time to apply moisture to the payload, as taught by Sebastia, in order to hydrate the load compartment during the transportation (Sebastia: ¶0018)
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Somers (US 2020/0137360 A1) describes systems and methods for detecting potential damage to cargo.
Knuepfer (US 2007/0241897 A1) describes a monitoring system for the cargo space of a transporting device.
Kwak (US 2016/0148440 A1) describes a real-time cargo condition management system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488